Name: Commission Regulation (EC) No 2007/1999 of 20 September 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1899/1999
 Type: Regulation
 Subject Matter: trade policy;  prices;  Europe;  animal product
 Date Published: nan

 Avis juridique important|31999R2007Commission Regulation (EC) No 2007/1999 of 20 September 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1899/1999 Official Journal L 248 , 21/09/1999 P. 0008 - 0009COMMISSION REGULATION (EC) No 2007/1999of 20 September 1999fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1899/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1633/98(2), and in particular Article 7(3) thereof,(1) Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1899/1999(3);(2) Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79(4), as last amended by Regulation (EC) No 2417/95(5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 1899/1999 for which the time limit for the submission of tenders was 10 September 1999 are as set out in the Annex hereto.Article 2This Regulation shall enter into force on 21 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 September 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 24.(2) OJ L 210, 28.7.1998, p. 17.(3) OJ L 233, 3.9.1999, p. 19.(4) OJ L 251, 5.10.1979, p. 12.(5) OJ L 248, 14.10.1995, p. 39.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>